Citation Nr: 0605081	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  96-37 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a shell fragment wound scar of the left 
supraclavicular region with retained foreign body. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for gunshot wound of the left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
December 1966.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an April 1996 
rating decision of the VA Regional Office (RO) in New York, 
New York that granted the appellant's claims of entitlement 
to service connection for a shell fragment wound of the left 
supraclavicular region and for a gunshot wound of the left 
thumb.  The RO ultimately assigned evaluations of 10 percent 
for each disability, effective from September 12, 1995.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the title page above.  

The RO has awarded separate ratings for arthritis of the left 
shoulder and arthritis of the left thumb, which ratings have 
not been developed for review by the Board.  The only issues 
now before the Board contemplate the 10 percent ratings under 
Diagnostic Code 7804 with respect to the left supraclavicular 
area and Diagnostic Code 5224 with respect to the left thumb.  
38 C.F.R. §§ 4.71a, 4.118 (2002); 38 C.F.R. §§ 4.71a, 4.118 
(2005).  

The veteran was afforded a personal hearing at the RO in 
January 1997.  The case was remanded for additional 
development in March 2000 and February 2005.  


FINDINGS OF FACT

1.  Shell fragment wound residuals of the left 
supraclavicular region with retained foreign body include a 
one-inch scar that is superficial, well-healed, and not 
elevated, depressed or adherent; the scar does not restrict 
function of the body part affected. 

2.  Gunshot wound residuals of the left thumb with first 
metacarpal open fracture are manifested by a healed fracture, 
asymptomatic scar, and some tenderness; the appellant lacks 
two inches of approximation of the left thumb and index 
finger to the palm, and one-half inch between the left thumb 
to the little finger.  No ankylosis is demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for shell fragment wound scar of the left 
supraclavicular region with retained foreign body have not 
been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.118 (2002); 38 C.F.R. § 4.118 
(2005).

2.  The criteria for an initial rating in excess of 10 
percent for gunshot wound residuals of the left thumb with 
first metacarpal open fracture have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a 
(2002); 38 C.F.R. § 4.71a (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims has been accomplished.  As evidenced by 
the statement of the case, and the supplemental statements of 
the case, the veteran and representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
evidence has failed to substantiate the claims.  These 
discussions also served to inform him of the evidence needed 
to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters dated in March 
2004 and July 2005, the RO informed the appellant of what the 
evidence had to show to substantiate the claims, what medical 
and other evidence the RO needed from him, what information 
or evidence he could provide in support of the claims, and 
what evidence VA would try to obtain on his behalf.  He was 
also advised to submit relevant evidence or information in 
his possession.  38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  Although the notice required by 
the VCAA was not provided until after the RO initially 
adjudicated the appellant's claims, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.

The Board finds that VA has made the required efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claims.  He has had the benefit of multiple 
VA examinations over the years, and extensive private and VA 
clinical records have been received and associated with the 
claims folder.  The case has been remanded two times for 
additional development.  The appellant was afforded the 
opportunity to appear before a member of the Board in January 
2000, but failed to appear.  Under the circumstances, the 
Board finds that further assistance with respect to the 
claims is not required.  See 38 U.S.C.A. § 5103A(a)(2).  

Turning to the merits of the veteran's claims, disability 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1 
(2005). 

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

1.  Shell fragment wound scar of the left supraclavicular 
region

By rating action dated in April 1996, service connection was 
granted for fragment wound of the left supraclavicular region 
with retained foreign body, evaluated as 10 percent 
disabling, effective from September 12, 1995, the date of 
receipt of the claim.  The veteran contends that the symptoms 
associated with his shoulder fragment wound residuals are 
more disabling than reflected by the currently assigned 
disability evaluation and warrant a higher rating.

The service-connected shoulder disability has been rated in 
accordance with 38 C.F.R. § 4.118, Diagnostic Code 7804 for 
skin disorders.  

The appellant was afforded a VA examination in May 1999 and 
complained of pain in the left shoulder and clavicular area.  
He said that he had difficulty using his left arm for 
overhead activities.  He also reported pain, weakness, 
limitation of motion and restricted functioning.  It was 
noted that there were no complaints of any muscle 
involvement.  On physical examination, the left clavicle scar 
measured two centimeters long and was well healed.  
Tenderness was elicited upon palpation, and metal was felt 
under the scar.  There was no adherence, skin breakdown, 
elevation, depression, keloid formation, or edema.  A minimal 
amount of underlying tissue loss was observed.  The examiner 
rendered a diagnosis of healed tender scar of left clavicular 
area with evidence of underlying tissue loss.

The veteran presented testimony upon personal hearing on 
appeal in January 1997 to the effect that his left shoulder 
scar hurt if he touched it.  

The appellant underwent another series of VA medical 
examinations in January 2003.  The examiner noted that the 
claims file was reviewed.  The examiner noted a tiny faded 
wound scar at the left clavicle.  The veteran's scarring was 
reported to be superficial, and not elevated, depressed or 
adherent.  It was reported that there was no inflammation or 
limitation of motion due to scarring.  An assessment of 
healed superficial scar in the left supraclavicular area was 
made.  The examiner stated that the veteran had retained 
shrapnel in the left supraclavicular area as opposed to a 
metal plate.  X-rays were reviewed and were reported to show 
a metallic foreign body above the clavicle, and mild 
osteoarthritis.  Evaluation of the shoulder musculature 
revealed no significant muscular abnormality or damage.

The appellant underwent VA medical examinations in March 
2003.  The left clavicle scar was noted to be one-inch long 
and healed.  On most recent VA examinations of the left 
shoulder in February 2005, he continued to complain of 
intermittent pain and stiffness.  Some tenderness was 
elicited at the left mid-clavicular area.  The veteran 
indicated that there was pain in the scar on the left 
clavicle on rotation of the neck.  Other clinical findings 
previously reported were essentially reiterated.  Following 
examination, the diagnoses included scar secondary to trauma.

Effective August 30, 2002, VA revised the rating schedule for 
evaluating skin disabilities.  See 38 C.F.R. § 4.118 (2005).  
Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, VA must address both.  However, 
if the revised version of the regulation allows for the award 
of a higher rating, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2005) can be 
no earlier than the effective date of the change in the 
regulation.  Thus, the Board may apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).

Prior to August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7803 allowed for a 10 percent rating when scarring was 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 provided for a 10 percent rating for 
scars that were painful and tender on objective 
demonstration.  Under Diagnostic Code 7805 other scars were 
rated on limitation of function of the body part affected.  
38 C.F.R. § 4.118 (2002).  

Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7801 allows for a 10 percent rating for scars that are deep 
or that cause limited motion if of an area exceeding 6 square 
inches.  A 20 percent rating is warranted for such scarring 
if exceeding 12 square inches.  Diagnostic Code 7802 provides 
for a 10 percent rating for scars, other than on the head, 
face, or neck, that are superficial and that do not cause 
limited motion with an affected area of 144 square inches or 
greater.  Under Diagnostic Code 7803, a 10 percent rating is 
warranted for unstable superficial scars.  A 10 percent 
rating is warranted for superficial scars that are painful on 
examination under Diagnostic Code 7804.  The rating criteria 
under Diagnostic Code 7805 indicate that other scars are to 
be rated on the basis of limitation of the affected part.  
38 C.F.R. § 4.118 (2005).  

As noted previously, the veteran's left clavicular scar is 
rated under Diagnostic Code 7804.  38 C.F.R. § 4.118.  Since 
the appellant is appealing from an original grant of service 
connection established in 1996, both the former and current 
rating criteria must be considered.  The Board concludes, 
however, that when his symptoms and findings are evaluated 
against the rating criteria set forth above, the veteran's 
left clavicle scar with retained foreign body is entitled to 
no more than a 10 percent disability evaluation.  The 10 
percent evaluation is the maximum schedular rating available 
under Diagnostic Code 7804.  

On objective examination, it is noted that the primary 
sequela of the service-related left shoulder fragment wound 
injury is a retained metallic fragment and scarring  The scar 
is described as well healed, superficial, and is not shown to 
circumscribe the function of the body part affected.  The 
scar has not been reported to be unstable or poorly 
nourished, and measures between two centimeters and one inch 
long.  It causes some pain or tenderness as reported by the 
veteran, but such a symptom is contemplated in the 10 percent 
rating under both old and new criteria.  The retained 
fragment and what appeared at one point to have been some 
loss of tissue at the location of the scar do not provide a 
basis for concluding that a higher rating is warranted under 
either old or new rating criteria for the scar itself.  

The Board notes that the veteran also complains of pain in 
the shoulder that is exacerbated by repetitive motion and 
indicates that some of his everyday activities have been 
constrained thereby.  While it appears from the available 
record that there may be at least some degree of functional 
loss that is not contemplated by the skin rating criteria, 
the Board observes that a separate 10 percent evaluation is 
also in effect for arthritis of the shoulder under 38 C.F.R. 
§ 4.71a, which contemplates any musculoskeletal 
symptomatology, particularly with respect to the joint.  A 
higher rating for arthritis of the left shoulder is not at 
issue here.  Additionally, the anti-pyramiding provision of 
38 C.F.R. § 4.14 (2005) precludes evaluation of the same 
manifestations under various diagnoses.  

The Board thus finds that symptoms the veteran currently 
experiences with respect scarring with retained foreign body 
have been adequately contemplated by the 10 percent 
disability since the date of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Therefore, a rating in excess of 10 percent is denied.

2.  Gunshot wound of the left thumb

By rating action dated in April 1996, service connection was 
granted for fragment gunshot wound fracture of the left 
thumb.  The veteran essentially contends that his left thumb 
injury residuals are severe enough to warrant a 20 percent 
rating.  (As noted in the introduction, a separate 10 percent 
rating has been assigned for left wrist and left thumb 
arthritis, which is not now on appeal before the Board.)

The appellant underwent VA medical examinations in September 
1996.  The entrance wound of the left thumb was moveable, 
nontender and healed, and was one centimeter in size on the 
thenar eminence.  The scar was reported to be nontender and 
healed.  The appellant was able to make a fist and had good 
grasping strength in the left hand.  He was able to abduct 
and adduct his fingers normally.  Radiographic examination of 
the left wrist and hand demonstrated narrowing of the 
radiocarpal joint space, probably secondary to trauma.  
Subchondral cysts were noted in the radius and carpal bones.  
Minimal narrowing of the intercarpal joint was noted.  An old 
fracture with bone remodeling was noted at the first 
metacarpal.

The appellant testified at his January 1997 RO hearing that 
he was right-handed and did not need to use his left hand 
that much.  He also said that his left hand hurt with use.

The appellant underwent VA medical examinations in January 
2003.  The examiner indicated that the claims file was 
reviewed.  The left hand was noted to be tender on palpation 
and with range of motion of the left wrist and thumb.  There 
was tenderness and mild edema at the left thumb metacarpal.  
Range of motion was reported to be normal but with pain.  The 
examiner noted tiny round scars at the thumb and wrist that 
were superficial and not elevated, depressed or adherent.

VA outpatient medical records dated between February 2001 and 
December 2002 reveal that the appellant had lost some left 
hand function after he fractured his fourth left finger.  In 
October 2002, he fractured his left thumb metacarpal and his 
proximal phalanx.

The appellant underwent VA medical examinations in March 2003 
and had complaints that included intermittent left hand pain.  
Examination of the left hand revealed that the appellant 
lacked two inches of approximation of the left thumb and 
index finger to the palm, and one-half inch between the left 
thumb to the little finger.  Tenderness was noted on 
palpation of the left hand.  No anatomical defect was 
observed.  Passive/active grip strength was within normal 
limits but there was pain of the left thumb interphalangeal 
joint flexion at 30 degrees.  An X-ray of the hand disclosed 
multiple fractures, including the first metacarpal, 4th and 
5th proximal phalanxes, as well as cystic changes and 
osteoarthritis.  Diagnoses of residuals of old gunshot wound 
to the left hand with first metacarpal fracture, and new 
recent fractures, 4th and 5th proximal phalanxes were 
rendered.  

The veteran was most recently afforded VA examination of the 
left hand in February 2005 where it was indicated that left 
wrist function was additionally limited by pain and lack of 
endurance, especially upon repetitive movements.  It was 
reported that there was no pattern of flare-ups, or of 
inflammatory arthritis.  

The provisions for rating disabilities in the individual 
fingers were amended on July 26, 2002, effective August 26, 
2002.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).  Both 
versions of this regulation must be considered in the present 
case since the change in the regulation became effective 
during the course of the veteran's appeal.  See VAOPGCPREC 3-
2000, 65 Fed. Reg. 33422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

The RO has rated the service-connected left thumb disability 
by analogy to ankylosis of the thumb under Diagnostic Code 
5224.  Under either the old or revised criteria, favorable 
ankylosis of the thumb warrants a 10 percent evaluation, 
while unfavorable ankylosis of the thumb warrants a 20 
percent evaluation.  A note under Diagnostic Code 5224 (2005) 
now requires that a medical determination "consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand."  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (2002 and 2005).  In addition, a note following former 
Diagnostic Code 5224 stated that extremely unfavorable 
ankylosis was to be rated as amputation under Diagnostic 
Codes 5152.  Id.

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits, the 
following rules were observed under the old criteria:  
(1) Ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, was to be rated as amputation; (2) Ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, was to be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination was to be made on the basis of whether 
motion was possible to within 2 inches (5.1 cms.) of the 
median transverse fold of the palm; when so possible, the 
rating was to be for favorable ankylosis, otherwise 
unfavorable; (4) With the thumb, the carpometacarpal joint 
was to be regarded as comparable to the metacarpophalangeal 
joint of other digits. 38 C.F.R. § 4.71a (2002).

The relevant evaluation requirements effective since August 
26, 2002 also provide for a new diagnostic code which 
discusses the particular limitation of motion of the thumb.  
38 C.F.R. § 4.71a, Diagnostic Code 5228 (2005).  Where there 
is a gap of less than one inch between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers, a 
noncompensable rating is assigned.  Where that gap is one to 
two inches ((2.5 to 5.1 centimeters) a 10 percent rating is 
assigned.  Where that gap is more than two inches (5.1 
centimeters) a 20 percent rating is assigned.  Id.

At the outset, the Board notes that many of the veteran's 
complaints in this regard focus on difficulties he has with 
the entire left hand.  The Board points out, however, that a 
separate disability evaluation is also in effect for 
osteoarthritis of the left wrist and thumb.  To the extent 
that symptoms associated with the arthritis are 
distinguishable from the service-connected left thumb 
fracture residuals, it may not be considered in the 
evaluation of the left thumb.  See 38 C.F.R. § 4.14, supra.  

On VA examinations over the course of the appeal, the veteran 
has displayed full range of motion of the thumb of his minor 
hand, but that it is affected by pain to some extent.  
Tenderness of the left thumb has been elicited at times, but 
there is no objective evidence of ankylosis.  Examination of 
the left hand in March 2003 revealed that the appellant 
lacked two inches of approximation of the left thumb to the 
palm, and one-half inch between the left thumb and the little 
finger.  The Board finds that, when considering the clinical 
findings with respect to the left thumb in its entirety, to 
include some functional limitation occasioned by pain, a 
degree of impairment commensurate with a 20 percent 
disability rating is not demonstrated.  

The Board emphasizes that limitation of left thumb motion to 
within two inches of the palm under the former rating 
criteria equates to no more favorable ankylosis warranting a 
10 percent evaluation.  Under the current rating criteria for 
thumb disability, the veteran is able to close his thumb to 
within 0.5 inches of 5th digit, a degree of limitation 
insufficient to warrant assignment of a higher rating under 
Diagnostic Code 5228.  As noted previously, the clinical 
evidence clearly does not show objective ankylosis, either 
favorable or unfavorable.  Additionally, X-ray studies 
reflect no anatomic abnormality of the left thumb.  The Board 
finds that evidence of pain on range of motion of left thumb 
joint is already contemplated by the 10 percent evaluation 
currently in effect.  The Board therefore concludes that no 
more than a 10 percent rating is warranted for the service-
connected left thumb disability, even with consideration of 
the effects of pain, since the date service connection was 
awarded.  38 C.F.R. § 4.71a, Diagnostic Codes 5224-5228 
(2002, 2005); DeLuca v. Brown, 8 Vet. App. 202 (1995); 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his left thumb scarring.  See 
Esteban v. Brown, 6 Vet App 259 (1994). However, the scarring 
has been described as asymptomatic, and is not of a size the 
would warrant a separate compensable evaluation.  38 C.F.R. 
§ 4.118 (2005).

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b) (1) of the service-connected disorders discussed 
above.  However, the evidence reflects that the appellant has 
not required frequent hospitalization for either disability, 
and the manifestations of the disabilities are consistent 
with the assigned schedular evaluations.  There is no 
indication that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of these issues 
for extra-schedular consideration is not in order.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).

In reaching the conclusions above, the Board has considered 
the applicability of granting the benefit-of-the-doubt rule.  
However, as the preponderance of the evidence is against the 
appellant's claims, that rule is not applicable in the 
instant appeal.  See 38 U.S.C.A § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990).


ORDER

An initial evaluation in excess of 10 percent for shell 
fragment wound scar of the left supraclavicular region with 
retained foreign body is denied. 

An initial evaluation in excess of 10 percent for gunshot 
wound of the left thumb is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


